Citation Nr: 0922222	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to April 
1946.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut.

An August 2008 letter of the appellant's representative noted 
the appellant's claim included a claim for accrued benefits.  
This issue was not adjudicated below and is referred to the 
RO for appropriate development and action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO provided the appellant a notice letter, as required by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126), in January 2007.  It did not, however, comply with the 
VCAA notice requirements for a claim for service connection 
for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

At the time of his death in October 2006, the Veteran was 
service connected for posttraumatic stress disorder, right 
below-the-knee amputation, lumbosacral strain, right hip 
fracture, status post-open reduction and internal fixation, 
and left buttock scar, all with a combined total rating of 90 
percent, effective September 1998.  He was granted a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disability as of 
September 1998 which was in effect for less than 10 years.

In a letter dated in August 2008, the appellant's 
representative asked the RO to obtain the Veteran's VA 
treatment records for the period 2002 to his date of death, 
as they related to the appellant's assertion that residuals 
of his service-connected right knee amputation contributed to 
his death.  The claims file contains no indication the RO 
acted on the request.

Among the Veteran's nonservice-connected disabilities was 
coronary artery disease.  The Board notes the VA medical 
records indicate he had a heart attack in 1997.  Because his 
lungs were deemed too weak for open heart surgery, a 
transthoracic coronary angioplasty was performed.  Following 
that procedure, the Veteran had a stroke, which also included 
a spinal infarct.  The appellant asserts that all of these 
disabilities had their genesis in the Veteran's right knee 
amputation.  She also asserts his lungs would not have been 
too weak for surgery had he not smoked over the years to calm 
his nerves.  The Veteran's PTSD Compensation and Pension 
examination reports note this factor.

An August 1998 VA examination report notes the angioplasty 
was performed at a Bridgeport Hospital.  None of the records 
associated with this procedure and resulting stroke are in 
the claims file.  The duty to assist the appellant compels 
the Board to remand for these records, as well as the one's 
requested by the appellant's representative in August 2008. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of death, 
as outlined by the U.S. Court of Appeals 
for Veterans Claims (Court) in Hupp, 
supra, and how effective dates for the 
claim on appeal is determined, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the appellant 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for heart, cerebral, 
and vascular disorders.  After the 
appellant has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the appellant, 
a notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the her the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO shall also obtain the VA 
treatment records requested by the 
appellant's representative, upon receipt of 
clarifying information from the appellant, 
and associate them with the claims file.

4.  Then readjudicate the appellant's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify her if further 
action is required on her part.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


